UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1997


TYRONE HURT,

                Plaintiff – Appellant,

          and

THE AMERICAN    PEOPLE   AND   AMERICAN   CITIZENS      WITHIN   THIS
NATION,

                Plaintiff,

          v.

THE STATE OF NORTH CAROLINA; CHIEF OF POLICE, and all law
enforcement,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-cv-00194-BO)


Submitted:   December 18, 2015               Decided:   December 31, 2015


Before GREGORY, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tyrone Hurt appeals the district court’s order dismissing

his   42    U.S.C.     § 1983     (2012)   complaint   under   28    U.S.C.

§ 1915(e)(2)(B) (2012).         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by    the   district     court.       Hurt   v.   North   Carolina,     No.

5:15-cv-00194-BO (E.D.N.C. July 1, 2015).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                       2